PER CURIAM.
James Arthur Gann appeals from the decision of the United States Court of Federal Claims dismissing his complaint, without prejudice, for lack of subject matter jurisdiction.1 We affirm the decision. Background
Mr. Gann’s complaint in the Court of Federal Claims alleged false imprisonment, harassment, medical malpractice, fraud and malice, committed against him by the State of Alabama, certain state employees, and certain private individuals, apparently in connection with state law charges filed against him for discharging a firearm into an unoccupied police car. He also alleged violations of the United States Constitution including several Amendments. The Court of Federal Claims examined Mr. Gann’s complaint and ruled that it failed to allege any violation of a money mandating statute, regulation, or provision of the Constitution that would entitle him to compensation. Citing United States v. Connolly, 716 F.2d 882 (Fed. Cir.1983) (en banc), the court ruled that it lacked jurisdiction over Mr. Gann’s claim. This appeal followed.

Discussion

The jurisdiction of the Court of Federal Claims is limited to claims brought pursuant to statutes, regulations or constitutional provisions that confer a substantive right to recover money damages from the United States. See United States v. Testan, 424 U.S. 392, 398, 96 S.Ct. 948, 47 L.Ed.2d 114 (1976).
In its decision, the Court of Federal Claims explained that: “In order to invoke jurisdiction, plaintiff must base his claim upon a relevant constitutional provision, statute, or regulation that mandates the payment of money.” Slip op. at 2. Although Mr. Gann cites various statutes and Constitutional provisions, he does not explain how their violation mandates payment by the United States of money damages, we know of no such mandate. Nor does he allege that the harm done to him was caused by the United States or an agent thereof.
As Mr. Gann has failed to demonstrate error in the decision of the Court of Federal Claims, that decision is affirmed.

. Gann v. United States, No. 01-210C (Fed. Cl. April 20, 2001).